Citation Nr: 0307177	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
based on convalescence pursuant to 38 C.F.R. § 4.30 for post 
traumatic stress disorder (PTSD) with depression.

2.  Entitlement to an effective date earlier than April 9, 
1997 for an increased evaluation for depression with PTSD. 

3.  Entitlement to an increased rating for PTSD with 
depression, evaluated as 50 percent disabling for the period 
from April 9, 1997 to December 10, 1998 and evaluated as 70 
percent disabling from December 10, 1998.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought. 

The Board notes that a document advanced as a substantive 
appeal was received on July 29, 1998, which, inter alia, 
appears to have raised a claim vis-à-vis injuries to the 
dominant hand.  Because that issue is not before the Board on 
this appeal, it is hereby referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The record does not demonstrate a period of convalescence 
for surgery or immobilization by cast for a service-connected 
disability.

2.  For the period prior to April 1997, the veteran's service 
connected mental disorder did not manifest by symptomatology 
at a level greater than or equal to occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events)

3.  Prior to December 1998, deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near - 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene is 
not shown; adapting to stressful circumstances including work 
or a worklike setting appears generally satisfactory until 
December 1998.

4.  From December 1998 to the present, the evidence fails to 
show gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of harm to himself of others, 
inability to perform the activities of daily living, 
disorientation or memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating for 
convalescence have not been met, and the veteran has not 
submitted a claim upon which relief may be granted.  38 
C.F.R. § 4.30 (2002).

2.  The schedular criteria for rating greater than 10 percent 
for PTSD with depression disability for the period prior to 
April 1997 have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, , 4.130, Diagnostic Codes 9411-9434 
(2002).  

3.  The schedular criteria for rating greater than 50 percent 
for PTSD with depression disability for the period prior to 
December 1998 have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, , 4.130, Diagnostic Codes 9411-9434 
(2002).  

4.  The schedular criteria for rating greater than 70 percent 
for PTSD with depression disability for the period from 
December 1998 have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, , 4.130, Diagnostic Codes 9411-9434 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board notes that that while this law was 
enacted during the pendency of this appeal, the VA has 
considered the new law as reflected in the October 2002 
correspondence to the veteran.  Thus, there is no prejudice 
to the veteran in proceeding with this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of her claims.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate the 
claims.  

The issues on appeal primarily pertain to increased 
evaluations and, in that context, the duty to assist has not 
changed and still falls squarely on the VA, to include 
affording hearings, obtaining identified evidence, government 
records, affording examinations, where appropriate and etc. 
where such would be helpful, relevant and necessary for a 
full and fair adjudication of his claim.  Satisfactory 
efforts have been made in these regards, and the veteran has 
been offered an opportunity to submit additional evidence in 
support of the claims.  

In claims such as those presently before the Board, the 
subject of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant", Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is of questionable relevance in light of VA's long-
standing duty to assist with respect to this type of claim 
and the VA's particular efforts in regards to the veteran's 
claim versus any tacit obligation of the veteran.  Under the 
circumstances of this case, where there has been substantial 
compliance with the VCAA, additional development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Compensation for Convalescence Pursuant to 38 C.F.R. § 4.30

The Board notes that a claim for convalescence following 
hospital treatment from August 25, 1997 to September 3, 1997 
was denied in a rating of May 13, 1998, which treatment was 
not demonstrated as related to a mental disorder and which 
determination, otherwise, was not appealed; accordingly, the 
Board is without jurisdiction as to that claim.  The claim 
for paragraph 30 benefits that is presently before the Board 
is associated with the veteran's service connected mental 
disorder and stems from a claim received on December 10, 
1998.

Pursuant to 38 C.F.R. § 4.30, a temporary total disability 
rating for convalescence will be assigned effective from the 
date of hospital admission or outpatient treatment, and will 
continue for 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
treatment (with the possibility of extensions being granted 
to cover additional months), if treatment of a service-
connected disability resulted in one of the following:

(1) surgery necessitating at least one month of 
convalescence;

(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; and

(3) immobilization by cast, without surgery, of one 
major joint or more.

The provisions of 38 C.F.R. § 4.30 pertain to temporary total 
ratings for convalescence from surgery or immobilization by 
cast, without surgery.  The Board observes that the veteran 
was hospitalized for the period from August 9, 1994 to 
September 1, 1994 for service connected depression and was 
awarded a temporary total disability evaluation under the 
provisions of 38 C.F.R. § 4.29, pertaining to ratings for 
service-connected disabilities requiring hospital treatment 
or observation.  The present appeal stems from a claim 
pertaining to convalescent ratings under the provisions of 38 
C.F.R. § 4.30 for PTSD and, as represented on her statement 
received on December 19, 1998, that her service connected 
mental condition required at home convalescence.

Even assuming arguendo that the veteran's mental disorder 
required in home convalescence, the veteran does not meet an 
essential legal requirement under the governing regulation -- 
that the period of convalescence in question must have been 
related to surgery or immobilization by cast for a service-
connected disability -- she has not presented a claim upon 
which relief can be granted.  In Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, in a case where, as here, the law 
is dispositive of the claim, then the claim must, as a matter 
of law, be dismissed because of the absence of legal merit or 
lack of entitlement under the law.

Entitlement to an effective date earlier than April 9, 1997 
for an increased evaluation for depression with PTSD

Initially, the Board observes that entitlement to service-
connection for depression was established pursuant to a 
December 1996 rating, effective from date of military 
separation, and a 10 percent rating was assigned.  In a 
November 1998 rating, the veteran's service-connected mental 
disorder was recharacterized to include PTSD, effective from 
April 9, 1997.  The claim presently before the Board is for 
an effective date earlier than April 9, 1997 for an increased 
evaluation for depression with PTSD

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within 1 year from such 
date, otherwise, the date of the receipt of the claim.  38 
C.F.R. § 3.400(o).  When a formal claim has been filed, an 
informal request for an increased rating will be accepted as 
a claim.  38 C.F.R. § 3.155.  Evidence received from a 
private physician or layperson will be accepted as a claim if 
the matter is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits. See 38 C.F.R. § 3.157(b)(2).  The date of receipt 
of such evidence is considered the date of claim.  Id.

The veteran has expressed a desire that her service-connected 
PTSD rating be made retroactive to the date of her military 
discharge, in April 1993.  The Board takes cognizance of the 
fact that the veteran initially filed a claim for PTSD and 
depression in 1994, which claim generated a rating decision 
in December 1996.  That rating determination, in pertinent 
part, established service-connection for a mental disorder 
characterized as depression (evaluated as 10 percent 
disabling effective from April 24, 1993), and notice was sent 
in January 1997.  The veteran had been afforded a VA 
examination for PTSD in September 1995, which produced a 
diagnosis of depression (mild) and a Global Assessment of 
Functioning (GAF) score of 75.  Significantly, the 
examination failed to produce a diagnosis of PTSD at that 
time despite the fact that the examiner expressly noted the 
claimed sexual assault.  A notice of disagreement (NOD) was 
introduced as to service-connection for PTSD and for the 
assigned evaluation for the service-connected mental 
disorder, inter alia, in April 1997 and a statement of the 
case (SOC) was promulgated in May 1998.  A substantive appeal 
was not filed, however, until July 29, 1998.  

A claimant has the longest of either of the two following 
periods of time to file that Substantive Appeal: 1). the end 
of the one-year period that began on the day the regional 
office mailed the letter saying it had denied the claim(s), 
or 2). sixty days from the date the regional office mailed 
the Statement of the Case.  Inasmuch as the appeal was not 
timely, the December 1996 rating is final.  In the absence of 
clear and unmistakable error (CUE) in that decision, an 
effective date of 1993 may not be assigned.  See 38 U.S.C.A. 
§§ 5109A, 5110; 38 C.F.R. §§ 3.105, 3.400, see also, Russell 
v. Principi, 3 Vet. App 310, 313 (1992).  The veteran has not 
alleged CUE in the December 1996 rating decision (or in any 
other final decision).  Thus, an earlier effective date 
coinciding with the veteran's military separation may not be 
awarded in accordance with 38 U.S.C.A. § 5110(a).

It bears emphasis that the veteran's service connected mental 
disorder (depression) awarded pursuant to the December 1996 
rating was evaluated pursuant to the criteria for a 
psychoneurotic disorder.  PTSD is likewise a psychoneurotic 
disorder.  The Board also observes that, in a November 1998 
rating, the service-connected mental disorder was 
recharacterized as "depression with PTSD formerly rated as 
depression".  Thus, inasmuch as service connection was 
already in effect for a neurosis and since PTSD is, likewise 
a neurosis, the claim related to PTSD is more appropriately 
characterized as a claim for an increased rating rather than 
as one for service connection.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.

The record would necessarily have to clearly demarcate 
symptomatology associated between separate disabilities in 
order to properly consider service connection for a separate 
disability.  Otherwise, when an overall disability cannot be 
apportioned between one disorder or another, all disability 
must be attributed to the veteran's service-connected 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

The Board also observes that the September 1995 VA 
examination, which was the apparent basis for the assigned 10 
percent disability evaluation in the December 1996 rating, 
expressly contemplated the alleged sexual trauma.  Hence, 
under the circumstances here and for all practical purposes, 
it is immaterial as to whether or when the veteran's service-
connected disability was expressly characterized to include 
PTSD.  What is of significance, however, is the level of 
severity of her neurosis, however characterized.

The Board observes that the veteran was receiving treatment 
at a VA PTSD Clinic periodically during 1995 and 1996; the 
earliest impression of "probable PTSD" was entered in 
clinical records from July 13, 1995.  Outpatient treatment 
records from October 1995 provide a diagnosis of PTSD with 
poorly controlled rage.  Notwithstanding, prior to April 1997 
or for that matter even prior to October 1998, because the 
outpatient treatment records are rather skimpy with respect 
to symptomatology manifested as well as clinical assessment 
of the veteran's condition, the Board considers the most 
definitive assessment of the veteran's mental picture to be 
represented as summarized in the September 1995 VA 
examination report.  

The September 1995 VA examination noted the veteran's 
pertinent medical history included her being raped in 1992; 
her mental disorder manifested by sleep problems and marital 
difficulties, in part at least due to suspected infidelity.  
Her mental status was described with normal psychomotor 
activity; facies was mobile; communication was normal.  She 
was coherent and relevant.  The examiner noted a prior 
suicidal attempt.  She was characterized as oriented with 
memory kept and with limited insight.  Diagnosis was major 
depression, recurrent, mild.  Global Assessment of 
Functioning (GAF) was reported at 75.  The examiner added 
that she was socially and industrially unimpaired but needed 
counseling and psychotherapy. 

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  The 
assigned GAF represents "expectable reactions to 
psychosocial stressors . . . no more than slight 
impairment."  In this case, the preponderance of the 
evidence viewed in accordance with the evaluation criteria 
set forth below, particularly the assigned GAF, does not 
demonstrate or approximate a level of severity warranting the 
assignment of any higher rating for the pertinent period 
prior to April 1997 than that which is currently assigned.



Entitlement to an increased rating for PTSD with depression, 
evaluated as 50 percent disabling for the period from April 
9, 1997 to December 10, 1998 and evaluated as 70 percent 
disabling from December 10, 1998

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The rating criteria for evaluating the veteran's mental 
disorder provide that a 10 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § Part 4, Diagnostic Codes 9411 or 
9434 (PTSD or Major Depressive Disorder)(2002).

Outpatient treatment records for the period prior to October 
1998 reflect occasional problems, such as with her 
supervisors at work, but, otherwise, are without notation of 
significant mental disorder.  

In October 1998, the veteran was afforded a VA examination.  
She reported frequent intrusive thoughts about her sexual 
trauma.  She reported frequent nightmares and chronic 
depression and having lost of interest in pleasurable 
activities. noting "I can't ever finish nothing. . I don't do 
anything but go to work when I can and then come home.."  She 
reports hypervigilant behaviors noting "I get scared a lot 
and I'm afraid to stay at home by myself.  I call my husband 
about every thirty minutes when he's at work and I'm alone.  
She reported an inability to trust others and an inability to 
concentrate.  She reported feelings of alienation.  She 
reported exaggerated startle response and wearing 2-3 pairs 
of underwear a day.  Objectively, she was cooperative during 
the interview and dressed appropriately.  Her thought 
processes and thought content appeared to be within normal 
limits.  She denied current delusions and hallucinations.  
She admitted to suicidal thoughts and ideations.  If she 
didn't have children, she thought she would go through with 
it.  She denied current suicidal plans or intent.  She 
admitted to prior homicidal thoughts and. ideations noting 
"there was a supervisor at work that I wanted to kill.  I 
waited outside for her last year.  I think I would have 
killed her too but she never came out."  She denies current 
homicidal plan or intent.  She appeared able to maintain 
minimal personal. hygiene and other basic activities of daily 
living.  She was fully oriented.  Long-term memory appears to 
be intact.  Short-term memory, concentration and judgment are 
severely impaired.  Her speech was slow.  Mood depressed.  
Affect was flat.  Sleep impairment was chronic in nature and 
caused the veteran to miss numerous days at her work 
location.  Current symptoms along with the veteran's sexual 
assault on active duty while in the United States Army in 
1992, appeared to be consistent with a diagnosis of PTSD.  
The symptoms of PTSD appear to be frequent and severe in 
nature with no real periods of remission during the past 
twelve months.  Diagnosis was PTSD, chronic, severe.  GAF was 
reported at 50.

The record also demonstrates that the veteran experienced a 
spike in her mental problems when someone came up from behind 
her at work, startled her, and she suffered what was 
characterized as a relapse on December 3 or 4, 1998.  She was 
advised by a VA staff psychiatrist to stay home from work 
pending further evaluation.  Ultimately, she has retired from 
her job with the postal service and was also awarded Social 
Security (SSA) disability benefits in June 1999; the SSA 
considered her too disabled to work as of December 3, 1998.  
A SSA report noted that the veteran's primary diagnosis is 
shown as post traumatic stress disorder with severe and 
chronic depression.  A total disability evaluation was also 
awarded by VA.  

The VA examiner who advised the veteran to stay home from 
work in a statement received in October 1999 assessed the 
veteran's mental disorder at the time of her retirement from 
her post office employment with an assigned a GAF of 40-45 
because, during that period from December 1998 to her actual 
retirement, the veteran was preoccupied with suicidal 
ideation, unable to have any relationships outside her 
immediate family and was unable to concentrate on any tasks 
beyond simple activities of daily life.  Her present GAF, 
however, was reported to be 55.  She attended school and 
performed the duties of wife and mother but she continued to 
have panic attacks, problems with fear of males and she 
remained socially avoidant.  The outpatient treatment records 
for the period from December 1998 are generally consistent 
the foregoing synopsis and do not suggest a condition any 
more severe than that reflected above.  The records suggest 
some improvement after the veteran was removed from her 
employment and even an appreciation for her supportive 
family.

A VA examination report dated September 18, 2000 noted that 
the veteran appeared to be very anxious and nervous whenever 
she talked about the rape incident.  The veteran's thought 
content failed to reveal any hallucinatory experiences or 
delusional thinking.  The veteran exhibited a constricted 
range of affect which was intensely related to thought 
content.  The veteran was oriented to person, place, and 
time, did not have any significant impairments in memory.  
The veteran was characterized as absent minded and admitted 
to having difficulty concentrating and focusing her 
attention.  She was depressed, avoided people, was unable to 
work.  She reportedly neglected her family, had impairments 
in interpersonal relationships, impairment in social and 
occupational functioning.  The GAF score was 40. 

The Court, in Carpenter v. Brown, 8 Vet.App.240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.

A GAF score ranging from 31 to 40 contemplates some 
impairment in reality testing or communication, or major 
impairment in several areas such as work or school, family 
relations, judgment thinking or mode.  A GAF score of 41-50 
is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Court has established that a GAF of 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 55-
60 rating indicates "moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF scores during the appeal 
period include a range from 40 to 55.  

The evidence shows a worsening of the veteran's service 
connected disability in December 1998.  For the period prior 
to December 1998, the evidence shows her disability was best 
represented by a GAF of 50, as reflected on the October 1998 
examination report.  A score of 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  See Richard v. Brown, 9 
Vet. App. 266 (1996).

While there is occupational and social impairment during the 
period prior to December 1998, deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near - 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene is 
not shown; adapting to stressful circumstances including work 
or a worklike setting appears generally satisfactory until 
December 1998.

For the period from December 1998 to the present the evidence 
fails to show gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of harm 
to herself of others, inability to perform the activities of 
daily living, disorientation or memory loss.  On the 
contrary, the clinical findings and described symptoms in 
virtually every one of these categories are inconsistent with 
the criteria for a 100 percent evaluation.  The guidance 
established in Carpenter and Richard tends to establish that 
the GAFs for this period reflect no more than 70 percent 
disablement.  Therefore, the determination of the Board is 
consistent with the facts and the guidance established by the 
Court.

Accordingly, the Board finds the negative evidence clearly 
outweighs the positive evidence as to the question of whether 
a rating in excess of 50 percent is warranted prior to 
December 1998; likewise a rating in excess of 70 percent is 
not warranted from December 1998.  Under these circumstances, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. 5107.

There is no competent evidence of record which indicates that 
the veteran's mental disorder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a temporary total disability evaluation based 
on convalescence pursuant to 38 C.F.R. § 4.30 for post 
traumatic stress disorder (PTSD) with depression is denied.

Entitlement to an effective date earlier than April 9, 1997 
for an increased evaluation for depression with PTSD is 
denied. 

Entitlement to an increased rating for PTSD with depression, 
for the period from April 9, 1997 to December 10, 1998 and 
from December 10, 1998 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

